UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MISSOURI

WESTERN pIvisION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ALLIED SERVICES, LLC
) Action Number
Vs: ) 4:21-CV-00249-SRB
SMASH MY TRASH, LLC, et al.
)
)
EXHIBIT INDEX
ra = offered & admitted w/o objection Ltd = admitted for limited purposes
Ex = offered, but objected to and excluded X = offered & admitted over objection
DB = admitted, de bene NO = marked, but not offered
WD = offered then withdrawn
Exhibit Action
Number Taken Date Time Description
1 x Wifey ‘dle Labconco Customer Service Agreement
2 x i I MC Flooring Customer Service Agreement
3 x Me qq Wastequip Quote
4 yi Me 1Q°yg Smash My Trash Homepage
5 Y dia 7 Smash My Trash On-Site Smash Service
6 ~~ | ve ur Smashing 101 - Smashing FAQs
f Smash My Trash Terms of Service
8 Smash My Trash Service in Kansas City, Missouri

 

 

 

 

 

 

9 Smash Machine Smashing Plaintiffs Container
10 x W2y/2) 7.26 Photographs of Damage to Container

"i Wastequip Products Summary

12 Cease and Desist Letter

13 Smash Response Letter

 

 

 

 

 

 

 

 

 

 

 

Page # / I CERTIFY that J have this date 4 - Zp 2) cesivaa from the Clerk, U.S. District Court, Western District of Missouri, the
following nu d exhibits fgr which I will hold myself responsible:

   

 

Melissa Sherman. Name

Signature

  

:exhibin. int
